DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 1, 21 and 47 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1, 21 and 47 are directed to the apparatus or method allowable, previously withdrawn from consideration as a result of a restriction requirement, claims hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/14/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Rejections Withdrawn
The rejections of claim(s) 1, 21 and 47 (as well as the depending claims thereof) under pre-AIA  35 U.S.C. 102(e) as being anticipated by Rogers have been withdrawn in light of the applicant’s amendments filed on 6/11/2020 and also the further amendments made hereinbelow via examiner’s amendments since the cited prior art do not teach or reasonably suggest the limitations of flexible device having a layered structure for delivering electrical stimulation, light and ultrasound to a skin surface via a plurality of flexible conductive layers that are connected to a power source. The flexible conductive layers comprise a first, second and a third conductive layer that a flexible light emitter layer positioned between the first and the second conductive layer. Where the flexible light emitter layer has a layer of printed light emitting diodes configured to emit light when driven by the power source that the layer of printed light emitting diodes having individual light emitting diodes that are suspended and dispersed in a liquid or gel so as to form a diode ink that is printed on one of the first and second conductive layers. The first and second conductive layers is applied over the diode ink, that the first conductive layer comprises a transparent conductive layer so light passes through the transparent conductive layer to the skin surface.
Also, a flexible ultrasound emitter layer positioned between the second conductive layer and the third conductive layer, wherein the flexible ultrasound emitter layer is configured to produce ultrasound when driven by the power source and a flexible electrical stimulation layer configured to connect to the power source, wherein the flexible electrical stimulation layer is configured to function as an electrode and provide electrical stimulation when driven by the power source.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Judith Carlson on 3/8/2021 and the interview conducted on 6/3/2021.

The application has been amended as follows: 
(currently amended) A flexible device having a layered structure for delivering electrical stimulation, 
a plurality of flexible conductive layers configured to connect to a power source, wherein the flexible conductive layers comprise a first conductive layer, a second conductive layer, and a third conductive layer;
the first conductive layer and the second conductive layer one first and second conductive layers and wherein the other first and second conductive layers is applied over the diode ink, wherein the first conductive layer comprises a transparent conductive layer such that the light passes through the transparent conductive layer to the skin surface and 
(b) a flexible ultrasound emitter layer positioned between the second conductive layer and the third conductive layer 
a flexible electrical stimulation layer configured to connect to the power source, wherein the flexible electrical stimulation layer is configured to function as an electrode and provide electrical stimulation when driven by the power source.
 
(cancelled)
(cancelled)
(cancelled)

Claims 21 (currently amended) A system for delivering electrical stimulation, and one or both of light and ultrasound to a skin surface, comprising:
the flexible device of claim 1; and
a flexible device comprising:
a plurality of flexible conductive layers configured to connect to a power source, wherein the flexible conductive layers comprise a first conductive layer, a second conductive layer, and a third conductive layer;
(a) a flexible light emitter layer positioned between the first conductive layer and the second conductive layer, wherein the flexible light emitter layer comprises a layer of printed light emitting diodes configured to emit light when driven by the power source, wherein the layer of printed light emitting diodes comprises a plurality of individual light emitting diodes suspended and dispersed in a liquid or gel so as to form a diode ink that is printed on one of the first and second conductive layers and wherein the other of the first and second conductive layers is applied over the diode ink, wherein the first conductive layer comprises a transparent conductive layer such that the light passes through the transparent conductive layer to the skin surface and (b) a flexible ultrasound emitter layer positioned between the second conductive layer and the third conductive layer, wherein the flexible ultrasound emitter layer is configured to produce ultrasound when driven by the power source;
a flexible electrical stimulation layer configured to connect to the power source, wherein the flexible electrical stimulation layer is configured to function as an electrode and provide electrical stimulation when driven by the power source; and
an electronic circuit electrically coupled to the flexible device, wherein the electronic circuit comprises a controller operable to control the flexible device.

Claim 47 (currently amended) A flexible device having a layered structure for delivering electrical stimulation, 
a plurality of flexible conductive layers configured to connect to a power source, wherein the flexible conductive layers comprise a first conductive layer, a second conductive layer, and a third conductive layer;
the first conductive layer and the second conductive layer , wherein the first conductive layer comprises a transparent conductive layer such that the light passes through the transparent conductive layer to the skin surface and (b) a flexible ultrasound emitter layer positioned between the second conductive layer and the third conductive layer 
a flexible electrical stimulation layer configured to connect to the power source, wherein the flexible electrical stimulation layer is configured to function as an electrode and provide electrical stimulation when driven by the power source.


Claim 51 (new) A flexible device having a layered structure for delivering electrical stimulation, light and ultrasound to a skin surface, comprising:
a plurality of flexible conductive layers configured to connect to a power source, wherein the flexible conductive layers comprise a first conductive layer, a second conductive layer, a third conductive layer, and a fourth conductive layer;


(b) a flexible ultrasound emitter layer positioned between the third conductive layer and the fourth conductive layer, wherein the flexible ultrasound emitter layer is configured to produce ultrasound when driven by the power source; and
a flexible electrical stimulation layer configured to connect to the power source, wherein the flexible electrical stimulation layer is configured to function as an electrode and provide electrical stimulation when driven by the power source.

Title Change
The title of the invention has been changed as shown in Bib Data Sheet in light of the MPEP 606 to be descriptive of the invention.

Conclusion
Claims 1-3, 7-12, 14-43 and 45-51 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SERKAN AKAR/           Primary Examiner, Art Unit 3793